OPINION
                                        No. 04-10-00753-CV

                                         Rajeev SAREEN,
                                             Appellant

                                                 v.

                                         Anjana SAREEN,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-00318
                               Honorable Larry Noll, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 13, 2011

AFFIRMED

           This is an appeal from a final decree of divorce. On appeal, appellant Rajeev Sareen

contends the trial court erred by: (1) awarding appellee Anjana Sareen spousal maintenance

because the evidence was insufficient to support the award; (2) awarding Anjana attorney’s fees

because the evidence was insufficient to establish the fees were incurred for enforcement of child

support; and (3) ordering him to pay child support of $2,500.00 a month because the evidence
                                                                                    04-10-00753-CV


was insufficient to establish the child’s needs required support above the “presumptive amount.”

We affirm the trial court’s judgment.

                                          BACKGROUND

         A detailed rendition of the underlying facts is unnecessary to our disposition of this

appeal. We therefore provide a brief outline of the facts for context. Rajeev and Anjana Sareen

were married for twenty-eight years before Anjana filed for divorce. After a bench trial, the trial

court:

         $Granted a divorce;

         $Named Rajeev and Anjana joint managing conservators of their minor child,
         with Anjana having the right to determine the child’s primary residence;

         $Awarded Rajeev standard possession;

         $Ordered Rajeev to pay child support in the amount of $2,500.00 per month;

         $Divided the martial estate, finding Rajeev committed waste upon the community
         estate, engaged in constructive fraud toward Anjana, breached his fiduciary duty
         to Anjana, and “granted excessive gifts to others, including paramours;”

         $Ordered Rajeev to pay Anjana spousal maintenance pursuant to Chapter 8 of the
         Texas Family Code; and

         $Ordered Rajeev to pay attorney’s fees in the amount of $80,000.00 to Anjana’s
         trial counsel, finding $40,000.00 of the attorney’s fees were for securing and
         collecting child support, and were therefore assessed as additional child support
         subject to collection by a motion to enforce.

The trial court also awarded appellate attorney’s fees to Anjana’s counsel in the event Rajeev

was unsuccessful in appeals to the court of appeals and the Texas Supreme Court. After the trial

court rendered its judgment, Rajeev perfected this appeal.

                                            ANALYSIS

         In each of his issues, Rajeev has challenged the trial court’s decisions on spousal

maintenance, child support, and attorney’s fees based on an absence of sufficient evidence.

                                                -2-
                                                                                                       04-10-00753-CV


Given his issues, we must discuss the state of the appellate record, specifically the reporter’s

record. We are confronted with the question of how our review of Rajeev’s issues should

proceed in the face of an incomplete reporter’s record. 1

         In her brief, Anjana asserts certain testimony received by the trial court, specifically

Rajeev’s testimony and that of accountant Janet Burns, was not transcribed. We have reviewed

the reporter’s record filed in this court, and based on statements made therein, we agree. There

are multiple references in the existing reporter’s record to Rajeev’s testimony and to that of the

accountant. From these references, it is clear the unreported testimony occurred before the only

testimony which does appear in the record, i.e., Anjana’s testimony. At the conclusion of each

volume of the reporter’s record, the court reporter averred he had transcribed all evidence for

which he received an oral or written request. Clearly, both Rajeev and Burns testified, but

apparently no one requested their testimony be transcribed.

         Although this appeal has been pending in this court for several months and Anjana

pointed out the absence of the testimony in her appellee’s brief, Rajeev has not made any attempt

to bring the missing testimony before this court, nor has he provided any explanation for the

missing evidence by way of motion or reply brief. Nor has Rajeev alleged error based on

inaccuracies in the reporter’s record or a lost or destroyed record. See TEX. R. APP. P. 34.6(e)

(governing inaccuracies in the reporter’s record); TEX. R. APP. P. 34.6(f) (governing lost or

destroyed reporter’s record).



1
  This appeal does not involve a partial reporter’s record. See TEX. R. APP. P. 34.6(c). Here, portions of the
reporter’s record were simply not transcribed, and pursuant to the reporter’s verification, not requested for
transcription. Thus, rule 34.6(c) simply does not apply, and our analysis of this appeal does not pertain to appeals
brought pursuant to rule 34.6(c). In an appeal involving a partial reporter’s record, appellant simply requests that
only part of the reporter’s record be filed in the appellate court. Id. In such cases, if the appellant complies with the
rule governing partial reporter’s records, i.e., the appellant requests a partial record and includes in the request a
statement of the issues to be presented on appeal, we assume the partial reporter’s record constitutes the entire
reporter’s record unless the appellee requests supplementation and obtains it. Id.

                                                          -3-
                                                                                     04-10-00753-CV


       There is a conflict between the courts of appeals as to who bears the burden on the court

reporter’s obligation to transcribe the record. Compare, e.g., Rittenhouse v. Sabine Valley Ctr.

Found., Inc., 161 S.W.3d 157, 161-62 (Tex. App.—Texarkana 2005, no pet.) (holding court

reporter required to make full record unless excused by agreement of the parties) with Nabelek v.

Dist. Attorney of Harris County, 290 S.W.3d 222, 231-32 (Tex. App.—Houston [14th Dist.]

2005, pet. denied) (holding party required to request record). The conflict in authority results

from a conflict between rule 13.1 of the Texas Rules of Appellate Procedure and section

52.046(a) of the Texas Government Code. Rule 13.1 of the Texas Rules of Appellate Procedure

requires a court reporter, unless excused by agreement of the parties, “attend court sessions and

make a full record of the proceedings.” TEX. R. APP. P. 13.1(a). There is nothing in the rule

requiring a party make a request before the court reporter is obligated to make a full record. See

id. Section 52.046(a) of the Government Code, however, specifically states that “[o]n request,”

a court reporter shall attend all court sessions and transcribe the testimony. TEX. GOV’T. CODE

ANN. § 52.046(a)(1), (2) (West 2005) (emphasis added). Courts that have determined section

52.046(a) controls have reasoned that when a rule and a statute are in conflict, the rule must fall.

See, e.g., Garza v. State, 212 S.W.3d 503, 505 (Tex. App.—Austin 2006, no pet.).

       However, we need not decide whether section 52.046(a) of the Government Code and

rule 13.1 of the Rules of Appellate Procedure are in conflict, or whether one trumps the other

because in this case: (1) Rajeev does not assert error based on the court reporter’s alleged failure

to record his testimony and that of the accountant; and (2) Rajeev did not object to the court

reporter’s failure to comply with rule 13.1. The courts that have addressed the issue, whether

relying on rule 13.1 or section 54.046, have held the complaining party must have objected to the

reporter’s failure to transcribe the missing testimony in order to preserve the complaint for



                                                -4-
                                                                                       04-10-00753-CV


appellate review.    See, e.g., Nabelek, 290 S.W.3d at 231-32; Reyes v. Credit Based Asset

Servicing and Securitization, 190 S.W.3d 736, 740 (Tex. App.—San Antonio 2005, no pet.);

Rittenhouse, 161 S.W.3d at 162; Garza, 212 S.W.3d at 505. As this court held in Reyes, this

comports with the general rules that an appellate court may consider a case based only upon a

record that shows the complaint at issue was made to the trial court by a timely request,

objection, or motion. 190 S.W.3d at 740 (citing TEX. R. APP. P. 33.1(a)). Accordingly, we hold

Rajeev has not preserved for our review any complaint that the court reporter failed to record the

missing testimony.

       So what is there to review in this case given the missing testimony? It is the appellant’s

burden to bring forward an appellate record showing reversible error by the trial court.

Christiansen v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990); Simon v. York Crane & Rigging

Co., 739 S.W.2d 793, 795 (Tex. 1987). And, unless the rules regarding a partial reporter’s

record apply, which they do not in this case, the reviewing court must presume the evidence

presented in the record is legally and factually sufficient to support the order or judgment at

issue. See Willms v. Americas Tire Co., Inc., 190 S.W.3d 796, 803 (Tex. App.—Dallas 2006,

pet. denied); Sandoval v. Comm’n for Lawyer Discipline, 25 S.W.3d 720, 722 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied). This is because without a complete reporter’s record, it

is impossible to review all the evidence presented to the trier of fact or to apply the appropriate

sufficiency standards. See Englander Co. v. Kennedy, 428 S.W.2d 806, 807 (Tex. 1968). In

Kennedy, the supreme court held that when the complaint is that the evidence is legally or

factually insufficient to support a vital finding of fact, or that the evidence refutes such a finding,

a complete record or an agreed statement of facts is necessary. Id.




                                                 -5-
                                                                                   04-10-00753-CV


       All of Rajeev’s complaints are based on an alleged insufficiency of evidence, and we do

not have a complete reporter’s record in this case. We must therefore presume the evidence was

legally and factually sufficient to support the trial court’s findings on spousal support, child

support, and attorney’s fees. Rajeev’s issues are overruled.

                                          CONCLUSION

       The reporter’s record in this case does not include the testimony of two witnesses. The

court reporter averred he transcribed all the testimony that was requested. This is not an appeal

involving the rules applicable to partial reporter’s records. Rajeev has not complained, and has

not preserved for review any complaint, regarding the missing testimony. All of Rajeev’s issues

are based on his contention that the evidence was insufficient to support the trial court’s

decisions with regard to spousal maintenance, child support, and attorney’s fees. Presuming, as

we must, that the missing portions of the record support the trial court’s findings, we affirm the

trial court’s judgment.



                                                 Marialyn Barnard, Justice




                                               -6-